REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance in the May 6, 2021 communication.
During the search of the prior art, Bergida et al. (U.S. PGPub. No. 2013/0060103) was found to be the closest to the claimed invention. Bergida discloses a system for estimating at least one dielectric property of tissue of a patient ([0027],[0070]: monitoring system 100), comprising:
 at least one internal probe for at least one of transmitting and receiving an RF signal ([0039], [0070], [0073]: intrabody element 101 is an intrabody probe which can receive and transmit EM/RF/MW signal); 
at least one external probe which is set to be positioned in a location outside the body for at least one of transmitting and receiving an EM/RF/MW signal ([0070], [0073]: extrabody probe 102 in Fig. 1); 
a processing unit configured to analyze an RF signal transmitted between at least one transducer of the at least one internal probe and at least one transducer of the at least one external probe ([0070]-[0071]: each of the probes comprises EM transducers), propagating via at least one tissue of the patient between walls of the tract and a skin layer of the patient, to estimate at least one dielectric property of the at least one tissue ([0079]-[0080]: 
a processing unit analyses the propagated EM signal to detect a change in dielectric related properties of the tissue); wherein the processing unit analyzes the RF signal to detect excess stomach acid in the esophagus ([0026],[0080]: monitors accumulation of fluids in various organs); wherein the RF signals are unsuitable for generating anatomical images of the at least one tissue ([0067], [0081]: the system is configured for detecting changes in one or more biological parameters and not for imaging).
Other references including Weinstein et al. (U.S. PGPub. No. 2015/002533) and Saroka et al. (U.S. PGPub. No. 2013/0281800) further discloses measuring levels of various fluids within the body of a patient via transmitting and receiving RF electromagnetic waves through implantable device or wearable device, respectively.
However, Bergida, Weinstein and/or Saroka fail to disclose a ventilation analysis unit, a mechanical ventilation machine interface and/or a mechanical ventilation machine as claimed in independent claims 48, 68, 69, 86 and 88.
Rappaport et al. (U.S. PGPub. No. 2015/0031979) teaches deriving thoracic parameters of a subject by calibrating EM signals monitored by an intrabody probe with change in volume value during thoracic volume manipulation via a mechanical ventilation machine so as to monitor changes in dielectric related properties of an organ such as a patient’s lung ([0069]-[0087], [0106]). 
However, Rappaport fails to disclose that the EM signals that are analyzed are from signals transmitted between an internal probe and an external probe since Rappaport discloses that the EM signals are received from an intrabody probe ([0008], [0059], [0073],[0085]). More importantly, Rappaport fails to disclose that after the correlation or calibration between the RF signal denoting sensed ventilation patterns with the received patient ventilation patterns from the mechanical ventilation machine, the processing unit compares an actual ventilation patterns in the patient tissue with desired ventilation patterns programmed for delivery by the ventilation machine as required in independent claim 48. 
Similarly, the combination of references fails to disclose, teach, or suggest, in part, “the processing unit analyzing the calibrated RF signals for changes in patient ventilation patterns” as required in independent claim 68.
With respect to independent claim 69, the combination of references fails to disclose, teach, or suggest, in part, the method further comprising adjusting a ventilation machine based on the at least one measured ventilation parameter, to reduce or prevent ventilation induced lung injury. 
Similarly, the combination of references fails to disclose, teach, or suggest, in part, “the processing unit analyzing the calibrated RF signals for changes in patient ventilation patterns” or the method step of “analyzing the correlated signal for monitoring at least one ventilation parameter of the patient; and outputting the at least one ventilation parameter” as required in independent claims 86 and 88 since Rappaport is generally concerned with monitoring a dielectric related property of an organ such as a patient’s lung ([0105]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        5/11/2021